       Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 1 of 9



Dale R. Cockrell
MOORE, COCKRELL,
GOICOECHEA & JOHNSON, P.C.
145 Commons Loop, Suite 200
P.O. Box 7370
Kalispell, MT 59904-0370
Telephone: (406) 751-6000
Facsimile: (406) 756-6522
Email: dcockrell@mcgalaw.com

Attorney for Defendant Felder & Company, LLC
d/b/a Stillwater Fish House

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                          MISSOULA DIVISION

 ROCHDALE INSURANCE                          CV 19-68-M-DWM
 COMPANY,

             Plaintiff,
                                             FELDER & COMPANY d/b/a
 v.                                          STILLWATER FISH HOUSE’S
                                             PRELIMINARY PRETRIAL
 SKYLAR DIXON and FELDER &                   STATEMENT
 COMPANY, LLC, d/b/a STILLWATER
 FISH HOUSE,

             Defendants.


      Pursuant to the Court’s July 17, 2019 Order (Doc. 12) and L.R. 16.2(b)(1),

Defendant Felder & Company d/b/a Stillwater Fish House (“Felder”) submits its

Preliminary Pretrial Statement as follows:




FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                             PAGE 1
        Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 2 of 9



I.    BRIEF FACTUAL OUTLINE OF THE CASE (RULE 16.2(b)(1)(A))

      In August, 2014, Skylar Dixon (“Dixon”), a passenger in a vehicle driven by

Noah Gillund (“Gillund), was involved in an automobile accident near Whitefish,

Montana. Dixon and Gillund were both employed by Felder. The accident occurred

just a few minutes after Gillund and Dixon had clocked out from their shifts at

Felder. Dixon was severely injured in the accident. Dixon had multiple surgeries

and ultimately lost a part of one leg.

      Following the accident, Dixon filed a workers’ compensation claim against

Felder. Rochdale, who had provided Felder with a Workers Compensation and

Employers Liability Policy (“Rochdale Policy”), denied the claim. Subsequently, in

August, 2015, the Montana Department of Labor & Industry – Employment

Relations Division (“DLI”) mediated Dixon’s workers’ compensation claim against

Felder. At the conclusion of that mediation, DLI did not recommend Dixon’s

workers’ compensation claim be accepted.

       In August, 2017, Dixon filed a Complaint, Request for Declaratory

Judgment, and Demand for Jury Trial (“Underlying Complaint”) against Felder.

Felder tendered the Underlying Complaint to both Rochdale and American Hallmark

Insurance Company of Texas (“American Hallmark”), pursuant to the Rochdale

Policy and a Businessowners Policy American Hallmark issued to Felder. The tender

was made through Rochdale’s agent, Hub International Mountain States Limited.


FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                              PAGE 2
        Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 3 of 9



American Hallmark responded offering to defend Felder, subject to a reservation of

rights on coverage. Rochdale did not respond to the tender.

       After written discovery and depositions, Dixon and Felder entered into a

General Release and Settlement Agreement, dated December 13, 2018

(“Dixon/Felder Settlement Agreement”), which partially settled Dixon’s claims

against Felder, reserving only the right to pursue claims against Stillwater Fish as

those claims may be covered by the Rochdale Policy.

       Subsequent to the Dixon/Felder Settlement Agreement, Rochdale filed its

complaint in this matter.

II.    BASIS FOR FEDERAL JURISDICTION AND FOR VENUE IN THE
       DIVISION (RULE 16.2(b)(1)(B))

       The Court has subject-matter jurisdiction over this case under 28 U.S.C.

§ 1332, based on diversity jurisdiction. Venue is proper under L.R. 1.2(c)(1) and

28 U.S.C. §§ 1391, 1441(a).

III.   FACTUAL BASIS AND LEGAL THEORY UNDERLYING EACH
       DEFENSE, INCLUDING, WHERE NECESSARY TO A
       REASONABLE UNDERSTANDING OF THE DEFENSE,
       CITATIONS TO AUTHORITY (RULES 16.2(b)(1)(C) and (D))
       Felder has filed its answer to Rochdale’s Complaint and First Amended

Complaint denying that Rochdale is entitled to relief it requests. Felder averred that

any coverage is subject to the express terms, limitations, and conditions of the

Rochdale policy. The Rochdale Policy provides Employers Liability Insurance for


FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                  PAGE 3
       Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 4 of 9



bodily injury by accident. None of the exclusions to coverage apply either on their

face or because the Policy is ambiguous. Particularly, the Rochdale Policy does not

provide that the bodily injury occur during employment, but rather arise out of and

in the course of employment. The essence of the allegations in the Underlying

Complaint is that Dixon’s injuries arose out of the work and working conditions at

Felder due to Felder’s negligence. Additionally, at the time of the accident, Dixon

was employed by Felder.

      Insurance policies are construed “strictly against the insurer and in favor of

the insured.” Travelers Gas. & Sur. Co. v. Ribi Immunochem Research, Inc., 2005

MT 50, ¶ 17, 326 Mont. 174, 108 P .3d 469. “[A]ny ambiguity in an insurance policy

must be construed against the insurer” and “in favor of ... extending coverage.”

Huckins, ¶ 16; Newman v. Scottsdale Ins. Co., 2013 MT 125, ¶ 41, 370 Mont. 133,

301 P.3d 348 (citing Wendell v. State Farm Mut. Auto. Ins. Co., 1999 MT 17, ¶ 14,

293 Mont. 140, 974 P.2d 623). “An ambiguity exists when the contract taken as a

whole in its wording or phraseology is reasonably subject to two different

interpretations.” Huckins, ¶ 16; Wendell, ¶ 14 (citing Farmers Alliance Mut. Ins. Co.

v. Holeman, 1998 MT 155, ¶ 25, 289 Mont. 312, 961 P.2d 114).

      Exclusions in policies “must be narrowly and strictly construed because they

‘are contrary to the fundamental protective purpose of an insurance policy.’”

Huckins, ¶ 16; Newman, ¶ 35 (quoting Farmers Union Mut. Ins. Co. v. Oakland, 251


FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                 PAGE 4
         Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 5 of 9



Mont. 352, 356, 825 P.2d 554, 554 (1992)).

        Under Montana law, the phrase “arise out of” is ambiguous because it is

susceptible to more than reasonable interpretation when not defined in an insurance

policy. Pablo v. Moore, 2000 MT 48, 298 Mont. 393, 995 P.2d 460. For those same

reasons, Felder contends the Rochdale Policy is ambiguous.

        Similarly, the Rochdale Policy does not define the phrase “in the course of”

and that phrase is subject to more than one interpretation, e.g., the employee was

physically at the work site when the accident occurred or whether the employee was

still employed by the employer. Here, Dixon was still employed by Felder when the

accident occurred. Rochdale could have cleared up this ambiguity by using the

phrase “in the course and scope of.” Thus, Felder contends the Rochdale Policy is

ambiguous.

   IV.     COMPUTATION OF DAMAGES (RULE 16.2(b)(1)(E))
        Felder is not claiming damages in this lawsuit, but does request its attorneys’

fees, costs, and other expenses as permitted by law.

   V.      PENDENCY OR DISPOSITION OF ANY RELATED STATE OR
           FEDERAL LITIGATION (RULE 16.2(b)(1)(F))

        Dixon v. Felder, DV-17-853D, Montana Eleventh Judicial District Court,

Flathead County.




FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                   PAGE 5
         Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 6 of 9



   VI.    PROPOSED ADDITIONAL STIPULATIONS OF FACT AND
          GOVERNING LAW (RULE 16.2(b)(1)(G))

       Felder does not propose any additional stipulations of fact not included in

the Statement of Stipulated Facts. This matter is governed by Montana substantive

law.

   VII. PROPOSED DEADLINES RELATING TO JOINDER OF
        PARTIES OR AMENDMENT OF THE PLEADINGS (RULE
        16.2(b)(1)(H))
       In their Fed.R.Civ.P. 26(f) Joint Discovery Plan, Doc. 17, the parties

identified proposed dates for closing discovery and providing expert reports.

   VIII. IDENTIFICATION OF CONTROLLING ISSUES OF LAW
         SUITABLE FOR PRETRIAL DISPOSITION (RULE 16.2(b)(1)(I))

       Whether the Rochdale Policy is ambiguous or on its face covers Dixon’s

claims against Felder.

   IX.    NAME AND CITY AND STATE OF CURRENT RESIDENCE OF
          EACH INDIVIDUAL KNOWN OR BELIEVED TO HAVE
          INFORMATION THAT MAY BE USED IN PROVING OR
          DENYING ANY PARTY’S CLAIMS OR DEFENSES, AND A
          SUMMARY OF THAT INFORMATION (RULE 16.2(b)(1)(J))

       The following individuals are believed to have discoverable information that

Felder may use to support its defenses in this matter:

   1. Jesse Felder, Owner
      Felder & Company, LLC d/b/a
      Stillwater Fish House
      140 Augusta Vin Ln.
      Fredricksburg, TX 78624
      Telephone: (406) 249-8672
      c/o Dale R. Cockrell

FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                  PAGE 6
         Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 7 of 9




        Mr. Felder has knowledge concerning the hiring and employment policies of
        the company, hours worked by Plaintiff, and Plaintiff’s work the night
        before the accident.

   2. Adrienne Felder, Spouse, Former Bookkeeper at Felder
      140 Augusta Vin Ln.
      Fredricksburg, TX 78624
      Telephone: (406) 871-1314
      c/o Dale R. Cockrell

        Ms. Felder has knowledge concerning payroll for the company and thus,
        hours worked by employees.

   3. Marco Aguiar

        Mr. Aguiar was a server employed by Felder until Felder closed the
        restaurant. Mr. Aguiar was also employed with Defendant in August, 2014.

   4. Daynn Dowell

        Ms. Dowell was a server employed by Felder until Felder closed the
        restaurant. Ms. Dowell was also employed with Defendant in August, 2014.

   5. Kyle Craig

        Mr. Craig worked in the kitchen area employed by Felder until Felder closed
        the restaurant. Mr. Craig was also employed with Defendant in August,
        2014.

   6. Skylar Dixon

        Mr. Dixon is the plaintiff in the underlying matter, Craig worked in the
        kitchen area employed by Felder until Felder closed the restaurant. Mr.
        Craig was also employed with Defendant in August, 2014.

   X.      SUBSTANCE OF ANY INSURANCE AGREEMENT THAT MAY
           COVER ANY RESULTING JUDGMENT (RULE 16.2(b)(1)(K))

        The Rochdale Policy.

FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                     PAGE 7
         Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 8 of 9



   XI.    STATUS OF ANY SETTLEMENT DISCUSSIONS AND
          PROSPECTS FOR COMPROMISE OF THE CASE (RULE
          16.2(b)(1)(L))
      The parties have not yet discussed settlement.

   XII. SUITABILITY OF SPECIAL PROCEDURES (RULE
        16.2(b)(1)(M))
      Felder believes this matter can be resolved on summary judgment.

      Respectfully submitted this 3rd day of September, 2019.

                                      MOORE, COCKRELL,
                                      GOICOECHEA & JOHNSON, P.C.


                                      /s/ Dale R. Cockrell
                                      Dale R. Cockrell
                                      145 Commons Loop, Suite 200
                                      P.O. Box 7370
                                      Kalispell, Montana 59904-0370
                                      Email: dcockrell@mcgalaw.com

                                      Attorneys for Defendant Felder & Company,
                                      LLC d/b/a Stillwater Fish House




FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                            PAGE 8
         Case 9:19-cv-00068-DWM Document 19 Filed 09/03/19 Page 9 of 9



                         CERTIFICATE OF SERVICE

      The undersigned does hereby certify that a true copy of the foregoing

document was served upon the following individuals by the means designated

below:

[ ] U.S. Mail             Fred Simpson
[ ] Federal Express       CAPP, JENKS & SIMPSON, P.C.
[ ] Hand-Delivery         1821 S. Avenue W., Suite 400
[ ] Facsimile             Missoula, MT 59803
[x] E-Mail                Email: fsimpson@cjs.legal
[x] ECF                   Attorneys for Plaintiff Rochdale Insurance Company

[ ] U.S. Mail             Kevin M. Lougachi
[ ] Federal Express       KARBAL, COHEN, ECONOMOU, SILK & DUNNE,
[ ] Hand-Delivery         LLC
[ ] Facsimile             150 South Wacker Drive, Suite 1700
[x] E-Mail                Chicago, IL 60606
[x] ECF                   Email: klougachi@KARBALLAW.com
                          Attorneys for Plaintiff Rochdale Insurance Company

[ ] U.S. Mail            Michael Bliven
[ ] Federal Express      Aaron Brann
[ ] Hand-Delivery        Bliven Law Firm, P.C.
[ ] Facsimile            704 S. Main St.
[x] E-Mail               Kalispell, Montana 59901
[x] ECF                  Email: mbliven@blivenlawfirm.com
                                abrann@blivenlawfirm.com
                         Attorneys for Defendant Skylar Dixon

      Dated this 3rd day of September, 2019.



                                      /s/ Dale R. Cockrell
                                      dcockrell@mcgalaw.com



FELDER & COMPANY d/b/a STILLWATER FISH HOUSE’S
PRELIMINARY PRETRIAL STATEMENT                                                PAGE 9
